TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00525-CV



                              Aim Holdings, L.L.C., Appellant

                                               v.

                        Anaz, Inc. d/b/a Sunrise Mini-Mart, Appellee



              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      NO. C-1-CV-05-000067, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Aim Holdings, L.L.C., has filed a motion to dismiss its appeal. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: September 14, 2006